TEE,~?~?OIRNEY              GENERAL
                                   OFTEXAS
                                   AUSTIN   11.TEXAS+
  WILL       WILSON
A’LTOLRNEY       GSNE2HAL
                                    August 14, 1957

         Honorable Henry Wade                   Opinion No, WW-220,
         Crfminal District Attorney
         Records Building                       Re:     Authority of Commission-
         Dallas County                                  ers' Court to pay Clerk
         Dallas, Texas                                  of the Court of Civil
                                                        Appeals for servfces as
                                                        Custodian of the Court-
             .                                          room9 Judge's Chambers
                                                        and Library of the Court
         Dear Mr. Wade:                                 of CSvil Appeals,
                   Your Opinion Request of July 2qp 1957, presents the
         following question2
                      "Do the statutes permit the Commfssfoners
                 Court to appropriate, out of the County"s Gen-
                 eral Fund, an amount not exceeding $5'OQO0per
                 month to the Clerk of the Court of Civil Ap-
                 peals as additional compensation for his serv-
                 ices as Custodian of the Court Room, Judges
                 Chambers and Library of such Court of CfviP
                 Appeais?"
                        Artfcle 1056a, Vernon"s Code of Criminal Procedure,
         provides:
                      "That the Commissioners court of any county,
                 having a population of 210,000 or more, in which
                 is located a Court of Civil Appeals having its
                 quarters in the County Court House, is authorized
                 to pay out of its General Fund, not exceeding
                 fifty dollars per month, to the Bailiff of such
                 Court of Civil Appeals, or other employee of
                 safd Court designated by It, as additional csm-
                 pensation for his services as Custodian of ,the
                 Court Room, Judges Chambers and Library of such
                 Court of Civil Appeals,"
                   Moore v. Sheppard, 144 Tex, 537B 192 S0W,2d 559
         (1946) states at page 560:
                      "The Clerks of the Courts of Civil Appeals
                 are not entitled to receive extra compensation
Honorable Henry Wade, page 2   (~~-220)


     for servfces performed within the scope of
     their official duties prescribed by law. 0 . 011

          Article 1832, Vernon's Civil Statutes, dealing with
the Clerk of the Court of Civil Appeals, provides:
          "Each clerk shall be lfbrarfan fn charge
     of the library of his court, and shall take
     charge of, keep in good order and make cata-
     logs of the books theresf,lr
          By Article 1832, VernOnus Cfvil Statutes, the Clerk
of the Court of Civil Appeals is charged with custodial duties
in the Lfbrary of the Court of Civil Appeals, The Clerk may
not receive any extra csmpensatPsn for the performance 6f these
duties with whfch he Is charged.
          Since the performance by the Clerk of the Court of
Cfvfl Appeals of the duties of Custodian of the Courtroom and
of the Judge's Chambers would not be incompatible with the per-
formance of the Clerk's regular duties the Commissioners
Court is authorized to pay the sum of hjQOOO per month to the
Clerk of the Court of Cfvi~PAppeals for the performance of this
additional work, provided, of course, that the Court of Civil
Appeals, pursuant to Article nCj8a, has designated the Clerk
as the one to receive this additional compensation,
          Senate Bi14 No, 58, Acts 55th Legislature, Regular
Session, 1957, ch. 4, p0 5a provides:
         "Section I0 The salaries  of all state offf-
    cers and all state emplsyees, except the salaries
    of the District Judges and other compensation of
    District Judges, shall be for the period beginning
    September 1, 1957 and ending August 31, 1959 in
    such sums or amounts as may be provided for by the
    Legislature in the general appropriations Act, It
    is specifically declared to be one of the fntents
    hereof that the Legislature shall also fix the
    amount of supplemental salaries hereafter, out of
    court fees and receipts, ,tsbe paid .tsthe clerks
    and other employees of the Courts of Civil Appeals,
    the Supreme Court and the C0ur.tof Criminal Appeals,
          "Sec. 2, All laws and parts of laws fixing
     the salaries of a%P state officers and employees,
     except the salaries of the Dis,trictJudges and
     other compensation of District Judges, are hereby
c   -




        Honorable Henry Wade, page 3    (ww-220)


              specifically suspended insofar as they are in
              conflict with this Act. It is specifically
              declared to be one of the Intents hereof that
              any and all laws authorizing payment of supple-
              mental salaries from court receipts and fees to
              clerks and other employees of the Courts of
              Civil Appeals, the Supreme Court, and the Court
              of Criminal Appeals, are suspended f,nssfaras
              they are in conflict with this Act,
        This Act is the same as one that has been passed for a number
        of years, Additional compensation from the Csmmfssioners~ Court
        is not included as "salarfesvvunder this Act,
                                       SUIWARY

                   The Commissioners' Court is authorized to
              pay the sum of $50.00 per month to the Clerk of
              the Court of Civil Appeals for the performance
              by the Clerk of the duties of custodian of the
              Courtroom and Judge's Chambers of the Court of
              Civil Appeals.
                                         Very truly yours,
                                         WILL WILSON
                                         Attorney General of Texas



                                              John R. Lennan
        JRL:jlrwb                             Assistant
        APPROVED:
        OPINION COMMITTEE
        H. Grady Chandler, Chairman
        C. K, Richards
        F. C. (Jack) Goodman
        REVIEWED FOR THE ATTORNEY GENERAL
        BY:   Geo. P, Blackburn




                                          .